     Case 3:20-cv-01317-AJB-MSB Document 5 Filed 09/29/20 PageID.93 Page 1 of 8



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DOMINIC COOLIDGE,                                   Case No.: 3:20-cv-01317-AJB-MSB
     CDCR #BC-5720,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            1) GRANTING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                                                       [ECF No. 2]
     RAYMOND MADDEN, Warden;
16   J. SALCIDO, Chief Disciplinary Officer,             AND
17                                   Defendants.
                                                         2) DISMISSING COMPLAINT FOR
18
                                                         FAILING TO STATE A CLAIM
19                                                       PURSUANT TO
                                                         Fed. R. Civ. P. 8(a)(1), (2),
20
                                                         28 U.S.C. § 1915(e)(2)(B)(ii)
21                                                       AND § 1915A(b)(1)
22
23         Plaintiff Dominic Coolidge, incarcerated at Centinela State Prison (“CEN”) located
24   in Imperial, California, is proceeding pro se in this case with a civil rights Complaint
25   (“Compl.”) filed pursuant to 42 U.S.C. § 1983 (ECF No. 1).
26         Plaintiff has not prepaid the $400 civil filing fee required by 28 U.S.C. § 1914(a);
27   instead, he has filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28
28   U.S.C. § 1915(a) (ECF No. 2).
                                                     1
                                                                               3:20-cv-01317-AJB-MSB
     Case 3:20-cv-01317-AJB-MSB Document 5 Filed 09/29/20 PageID.94 Page 2 of 8



1    I.    Motion to Proceed IFP
2          All parties instituting any civil action, suit or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee of
4    $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
5    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
6    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
7    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
8    IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
9    Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182,
10   1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28
11   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
12         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
13   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
14   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
15   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
16   trust account statement, the Court assesses an initial payment of 20% of (a) the average
17   monthly deposits in the account for the past six months, or (b) the average monthly
18   balance in the account for the past six months, whichever is greater, unless the prisoner
19   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
20   custody of the prisoner then collects subsequent payments, assessed at 20% of the
21   preceding month’s income, in any month in which his account exceeds $10, and forwards
22   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
23   Bruce, 136 S. Ct. at 629.
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:20-cv-01317-AJB-MSB
     Case 3:20-cv-01317-AJB-MSB Document 5 Filed 09/29/20 PageID.95 Page 3 of 8



1          In support of his Motion to Proceed IFP, Plaintiff has submitted a CEN Prison
2    Certificate and copy of his CDCR Inmate Statement Report (ECF No. 4). See also 28
3    U.S.C. § 1915(a)(2); S.D. CAL. CIVLR 3.2; Andrews, 398 F.3d at 1119. These documents
4    show Plaintiff had only $.01 to his credit at the time of filing. See ECF No. 4 at 1, 3.
5    Based on this accounting, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF
6    No. 2) and assesses no initial partial filing fee. See 28 U.S.C. § 1915(b)(4) (providing that
7    “[i]n no event shall a prisoner be prohibited from bringing a civil action or appealing a
8    civil action or criminal judgment for the reason that the prisoner has no assets and no
9    means by which to pay the initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor,
10   281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing
11   dismissal of a prisoner’s IFP case based solely on a “failure to pay ... due to the lack of
12   funds available to him when payment is ordered.”). The Court directs the Secretary of the
13   California Department of Corrections and Rehabilitation (“CDCR”), or his designee, to
14   collect the entire $350 balance of the filing fees required by 28 U.S.C. § 1914 and
15   forward them to the Clerk of the Court pursuant to the installment payment provisions set
16   forth in 28 U.S.C. § 1915(b)(1).
17   II.   Screening Pursuant to 28 U.S.C. § 1915(e)(2)(B) & 1915A
18         A.     Standard of Review
19         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a
20   preliminary screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
21   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
22   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
23   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
24   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
25   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
26   the targets of frivolous or malicious suits need not bear the expense of responding.’”
27   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
28   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
                                                   3
                                                                               3:20-cv-01317-AJB-MSB
     Case 3:20-cv-01317-AJB-MSB Document 5 Filed 09/29/20 PageID.96 Page 4 of 8



1          “The standard for determining whether a plaintiff has failed to state a claim upon
2    which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
3    Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
4    F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
5    Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
6    applied in the context of failure to state a claim under Federal Rule of Civil Procedure
7    12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
8    accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
9    556 U.S. 662, 678 (2009) (internal quotation marks omitted).
10         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
11   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
12   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
13   relief [is] ... a context-specific task that requires the reviewing court to draw on its
14   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
15   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
16   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
17   (9th Cir. 2009).
18         B.     42 U.S.C. § 1983
19         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
20   elements: (1) that a right secured by the Constitution or laws of the United States was
21   violated, and (2) that the alleged violation was committed by a person acting under the
22   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
23   1035-36 (9th Cir. 2015).
24         C.     Discussion
25         As currently presented, Plaintiff’s Complaint fails to comply with Federal Rule of
26   Civil Procedure 8 and fails to state a claim upon which relief may be granted. See Iqbal,
27   556 U.S. at 677-78; 28 U.S.C. § 1915(e)(2)(B)(ii), § 1915A(b)(1). This is because
28   Plaintiff’s Complaint contains no factual allegations whatsoever. He identifies Warden
                                                     4
                                                                                  3:20-cv-01317-AJB-MSB
     Case 3:20-cv-01317-AJB-MSB Document 5 Filed 09/29/20 PageID.97 Page 5 of 8



1    Madden and Chief Disciplinary Officer Salcido as the sole Defendants, but he does not
2    say what either of them did, failed to do, or how they injured him. See Compl. at 1‒2. In
3    the “Causes of Action” section of his pleading, Plaintiff invokes his rights to “due
4    process” and to be free from “cruel and unusual punishment,” id. at 3; but where he is
5    asked to include facts explaining what each Defendant did to violate those rights, he
6    simply asks the Court to read his exhibits. Id.
7          This type of submission falls far short of stating a plausible claim for relief. See
8    Iqbal, 556 U.S. at 678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
9    “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and
10   plain statement of the claim,” Fed. R. Civ. P. 8(a)(2), and that “each allegation must be
11   simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). See Iqbal, 556 U.S. at 677-78. In
12   addition to the grounds for sua sponte dismissal set out in § 1915(e)(2)(B) and
13   § 1915A(b), the district court may also dismiss a complaint for failure to comply with
14   Rule 8 if it fails to provide the defendant fair notice of the wrongs allegedly committed.
15   See McHenry v. Renne, 84 F.3d 1172, 1178–80 (9th Cir. 1996). “Rule 8 marks a notable
16   and generous departure from the hyper-technical, code pleading regime of a prior era, but
17   it does not unlock the doors of discovery for a plaintiff armed with nothing more than
18   conclusions.” Iqbal, 556 U.S. at 678‒79.
19          The court “ha[s] an obligation where the petitioner is pro se, particularly in civil
20   rights cases, to construe the pleadings liberally and to afford the petitioner the benefit of
21   any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (citing Bretz v.
22   Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)); however, it may not “supply essential
23   elements of claims that were not initially pled.” Ivey v. Bd. of Regents of the Univ. of
24   Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Even pro se litigants must “allege with at least
25   some degree of particularity overt acts which defendants engaged in” in order to state a
26   claim. Jones v. Comm’ty Redev. Agency of City of Los Angeles, 733 F.2d 646, 649 (9th
27   Cir. 1984). Complaints like the one Plaintiff has filed, which “tender [only] ‘naked
28   assertion[s]’ devoid of ‘further factual enhancement’” do not suffice. Iqbal, 556 U.S. at
                                                    5
                                                                                3:20-cv-01317-AJB-MSB
     Case 3:20-cv-01317-AJB-MSB Document 5 Filed 09/29/20 PageID.98 Page 6 of 8



1    678 (quoting Twombly, 550 U.S. at 557). Legal conclusions, like “due process” and
2    “cruel and unusual punishment” see Compl. at 3, “can provide the framework of a
3    complaint, [but] they must be supported by factual allegations,” lest the Plaintiff face
4    dismissal. Id.
5           And “[w]hile ‘much liberality is allowed in construing pro se complaints, a pro se
6    litigant cannot simply dump a stack of exhibits on the court and expect the court to sift
7    through them to determine if some nugget is buried somewhere in that mountain of
8    papers, waiting to be unearthed and refined into a cognizable claim.’” Thomas v.
9    Donovan, No. 3:19-CV-02181-JAH-RBB, 2020 WL 5106663, at *5 (S.D. Cal. Aug. 28,
10   2020) (quoting Samtani v. City of Laredo, 274 F. Supp. 3d 695, at *2 (S.D. Texas
11   2017)). “The Court will not comb through attached exhibits seeking to determine whether
12   a claim possibly could have been stated where the pleading itself does not state a claim.
13   In short, [Plaintiff] must state a claim, not merely attach exhibits.” Stewart v. Nevada,
14   No. 2:09-CV-01063, 2011 WL 588485, at *2 (D. Nev. Feb. 9, 2011).
15          Accordingly, the Court DISMISSES Plaintiff’s Complaint sua sponte pursuant to
16   Fed. R. Civ. P. 8(a)(1), (2) and 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) for failing to
17   state a claim upon which relief can be granted, but will give him the opportunity to fix his
18   pleading deficiencies. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (“[A]
19   district court should grant leave to amend even if no request to amend the pleading was
20   made, unless it determines that the pleading could not possibly be cured by the allegation
21   of other facts.”) (citation omitted); Cato v. United States, 70 F.3d 1103, 1106 (9th Cir.
22   1995) (“A pro se litigant must be given leave to amend his or her complaint, and some
23   notice of its deficiencies, unless it is absolutely clear that the deficiencies of the
24   complaint could not be cured by amendment.” (citation omitted).
25   III.   Conclusion and Orders
26          For the reasons discussed, the Court:
27          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
28   (ECF No. 2).
                                                     6
                                                                                  3:20-cv-01317-AJB-MSB
     Case 3:20-cv-01317-AJB-MSB Document 5 Filed 09/29/20 PageID.99 Page 7 of 8



1          2.     DIRECTS the Secretary of the CDCR, or his designee, to collect from
2    Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing
3    monthly payments from his account in an amount equal to twenty percent (20%) of the
4    preceding month’s income and forwarding those payments to the Clerk of the Court each
5    time the amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2).
6    PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
7    ASSIGNED TO THIS ACTION.
8          3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
9    Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
10         4.     DISMISSES Plaintiff’s Complaint in its entirety for failing to comply with
11   the Federal Rule of Civil Procedure 8 and for failing to state a claim upon which relief
12   may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1).
13         5.     GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
14   which to file an Amended Complaint which cures the deficiencies of pleading noted.
15   Plaintiff’s Amended Complaint must be complete by itself without reference to his
16   original pleading. Defendants not named and any claim not re-alleged in his Amended
17   Complaint will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc.
18   v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
19   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
20   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
21   amended pleading may be “considered waived if not repled.”).
22         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
23   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
24   state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
25   and 1915A(b), and his failure to prosecute in compliance with a court order requiring
26   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
27   not take advantage of the opportunity to fix his complaint, a district court may convert the
28   dismissal of the complaint into dismissal of the entire action.”).
                                                    7
                                                                                3:20-cv-01317-AJB-MSB
     Case 3:20-cv-01317-AJB-MSB Document 5 Filed 09/29/20 PageID.100 Page 8 of 8



1          6.    DIRECTS the Clerk of Court to mail Plaintiff a blank copy of the Court’s
2    approved form Complaint under the Civil Rights Act, 42 U.S.C. § 1983 for his use in
3    amending. Should Plaintiff choose to amend, he must title his pleading as his Amended
4    Complaint and include Civil Case No. 3:20-cv-01317-AJB-MSB in its caption.
5          IT IS SO ORDERED.
6    Dated: September 29, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                8
                                                                          3:20-cv-01317-AJB-MSB
